t c memo united_states tax_court shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner et al petitioner v commissioner of internal revenue respondent filed date docket nos the following cases are consolidated herewith shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no timeshare breeding service ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd walter j hoyt iii tax_matters_partner docket no timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter continued walter j hoyt iii tax_matters_partner pro_se gary l blackburn participant other than tax_matters_partner pro_se margaret a martin for respondent continued j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no timeshare breeding service no ltd timeshare breeding service no ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd walter j hoyt iii tax_matters_partner docket no durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd walter j hoyt iii tax_matters_partner docket no durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd walter j hoyt iii tax_matters_partner docket no memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge stanley j goldberg pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent issued a notice of final partnership administrative adjustments to each limited_partnership involved in these consolidated cases determining adjustments in the amounts and for the tax years as set forth in the appendix walter j hoyt iii petitioner the tax_matters_partner for each limited_partnership referred to collectively as partnerships involved herein filed a petition for redetermination of the partnership adjustments all issues except one have been settled by stipulations so that the only remaining issue for decision is the proper allocation of partnership items to the partners to be calculated in accordance with a settlement agreement dated date entered into between walter j hoyt iii and respondent's sacramento california appeals_office at trial respondent submitted a proposed decision document in each case and moved for summary_judgment if we find that respondent's method for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure calculating the allocations is proper then the parties agree that the amounts shown on the proposed decision documents are correct this court had previously considered the tax consequences of the hoyt family cattle breeding operations in bales v commissioner tcmemo_1989_568 as a result of our opinion in bales v commissioner supra on date walter j hoyt iii the general_partner and tax_matters_partner entered into the settlement with respondent's sacramento california appeals_office setting forth the basis for settling all hoyt cattle partnership cases for the taxable years through findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated by this reference all the partnerships are limited_partnerships formed to engage in the business of cattle breeding the partnerships were organized under the laws of the states of california and nevada the limited partners obtained interests in the partnerships by executing subscription agreements the partnerships purchased the cattle used in their breeding operations from hoyt sons ranches ranches in payment for the cattle purchased the partnerships executed promissory notes to ranches thereafter the partners signed assumption of liability agreements thereby assuming personal liability for these recourse partnership liabilities principal payments on the notes became due starting in the sixth year after the notes were executed pursuant to the settlement agreement the agreement the numbers of cattle deemed to be held by the partnerships were reduced accordingly the amount of principal on each of the notes payable to ranches was treated as reduced the agreement provides that this new principal_amount is the amount of partnership debt to be treated as personally assumed by the partners the agreement further provides each partner's profit and loss sharing percentage is determined annually by comparing the partner's capital_account to the aggregate of the capital accounts of all partners in the partnership this determination is made based on the total capital owned not the total capital originally subscribed the amount of liabilities assumed personally by the partners during the first year of the partnership will be based on original subscription agreements and will be provided by walter j hoyt within one week after the partnership spreadsheet is submitted to him for review and or correction all partners who originally assumed personal liability for a portion of the partnership debt during the first year of the partnership -- whether they are now determined to be active or inactive partners -- will be assigned a share of the lower amount of recognized partnership debt described above each partner's share will be the exact same percentage as his her share of the partnership debt originally assumed the agreement defines active partners as those who continue to honor their obligations to ranches and continue to participate in the partnership and inactive partners as those who have walked away from their note obligations and or no longer participate in the partnership as an alternative respondent made a settlement offer to the partners on an individual basis the terms of the offer provided generally that a partner who accepted would be allowed a deduction for any cash paid to the hoyt organization in the year of payment the partner would not be allowed any other deductions or credits nor be required to recognize any income related to the partnerships the record does not indicate how many partners accepted this settlement offer referred to as the out-of-pocket settlement respondent's spreadsheets calculating the partners' interests in the partnerships have been stipulated and have been received into evidence for the first year respondent allocated a portion of the partnership debt which consisted of the reduced_amount of the notes to ranches to each of the partners who assumed personal liability the allocation was based on the original percentages of partnership liabilities assumed as reflected in the partnership books_and_records the resulting amounts represented each partner's beginning capital_account balance each year respondent adjusted these balances for actual capital contributions made to the partnership and increases and decreases in liabilities assumed these adjusted balances were used to determine the proportionate share of partnership items to be allocated to each partner the capital_account balances were then adjusted to reflect the partnership items so allocated and these balances were carried over to the next year all of the partners included in respondent's proposed decision documents had personally assumed partnership liabilities as reflected in the partnership books_and_records and on the federal_income_tax returns filed by the partnerships throughout the taxable years at issue furthermore petitioner agrees that respondent's calculations are consistent with the books_and_records of the partnerships several documents relating to one of the partnerships shorthorn genetic engineering have also been stipulated and received into evidence the partnership was organized as a limited_partnership under the laws of the state of california the partnership_agreement was filed with the office of the secretary of state for california on date the partnership_agreement provides in pertinent part look-back provision due to the uncertainties of the cattle breeding business the ability of all limited partners to meet their obligations under this agreement and any other unforeseen future events the general_partner will require a certain flexibility in conducting the financial affairs and establishing the business of the partnership therefore it is mutually agreed that such partners ' permanent pro_rata share of partnership capital income losses credits and distributions will be determined on date and at the end of the investment period each partner will be liable to return cash to the partnership without interest to the extent necessary to equalize the amount of loss gain distributions and credits that exceed the amount that is determined to be their sic correct share of these items at the end of the investment period remedies the right to expel any limited_partner who may fail of use sic to pay into the capital of the partnership any portion of his subscription within thirty days after its due_date or who may attempt to participate in or interfere in any way with the management of the partnership's affairs is hereby expressly reserved to the general_partner in his sole discretion the defaulting limited_partner may be expelled from the partnership in which case he will be entitled to the amount in his capital_account determined on a cash_basis as of the end of the preceding fiscal_year after deduction therefrom for any amount dues and owing to the partnership for any unpaid assessments of the expelled limited_partner and for each succeeding assessment as it becomes due a limited_partner who defaults or voluntarily withdraws from the partnership will be entitled to the amount in his capital_account only upon complete_liquidation of all partnership assets less any amount of future unpaid assessments the partnership_agreement was amended in date under the amended agreement shorthorn genetic engineering was reformed as shorthorn genetic engineering j v and the partnership was to operate as a general_partnership under the laws of the state of nevada opinion given the disposition of the issue on the merits discussed below we do not find it necessary to address respondent's motions for summary_judgment and they will be denied when a petition_for_readjustment of partnership items has been filed properly this court has jurisdiction to decide all of the partnership items of the partnership and the proper allocation of these items to the partners for the partnership taxable_year at issue sec_6226 partnership items are those items required to be taken into account for the partnership's taxable_year under subtitle a which are to the extent provided by the regulations more appropriately determined at the partnership level than at the partner level sec_6231 the regulations provide that such items include the partnership aggregate and each partner's share of each of the following i items of income gain loss deduction or credit of the partnership v partnership liabilities including determinations with respect to the amount of the liabilities whether the liabilities are nonrecourse and changes from the preceding_taxable_year and items relating to the following transactions to the extent that a determination of such items can be made from determinations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner i contributions to the partnership ii distributions from the partnership and iii transactions to which sec_707 applies including the application of sec_707 sec_301_6231_a_3_-1 proced admin regs all partners who held an interest in the partnership for the taxable_year at issue generally will be treated as parties to a partnership action sec_6226 however a partner is not a party if he or she does not have an interest in the outcome of the proceeding because such partner's partnership items have become nonpartnership_items pursuant to subsection b of sec_6231 sec_6226 a partner's partnership items will be treated as nonpartnership_items as of the date on which the partner enters into a settlement agreement with the respondent with respect to such items sec_6231 the classification of items as partnership or nonpartnership_items is significant because the audit and litigation procedures provided in sec_6221 through apply to partnership items nonpartnership_items are subject_to the rules for judicial and administrative resolution of the partner's tax_liability and cannot be the subject of a partnership proceeding see eg 87_tc_783 petitioner has made various arguments based on an assumption that respondent included partners who have accepted the out-of- pocket settlement in her calculations on which the proposed decision documents are based petitioner bears the burden_of_proof in these cases rule we begin by noting that there is no evidence in the record concerning partners who have accepted the out-of-pocket settlement therefore we have no indication that any such partners were included in respondent's calculations we will however further address petitioner's arguments petitioner argues that the partnership income losses credits and liabilities calculated pursuant to the settlement agreement should be allocated to a limited group of partners petitioner contends that any partners who have accepted the out- of-pocket settlement offer from respondent are not parties to this proceeding pursuant to sec_6226 therefore petitioner argues the court is prohibited from allocating partnership items to those partners because we do not have jurisdiction to do so petitioner also argues that pursuant to sec_6231 the partnership items of the partners who have accepted the out-of- pocket settlement have been converted to nonpartnership_items as a result petitioner argues that these partners have no partnership_interest respondent argues that the court has jurisdiction to determine the allocation of items at issue in these cases because the items are partnership items respondent contends that in order to determine the allocations to be made to the partners who have not settled on an individual basis it is necessary for the court to consider the capital accounts of all of the partners respondent argues that the provisions of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 are procedural and affect only the type of proceeding which may be brought but do not alter the substantive law of partnerships thus respondent argues the provisions do not have the effect of removing partners from the partnership the items at issue fall within the definition of partnership items the determination of the allocation of partnership items to the parties to this action requires that we consider the partnership aggregate of each item including partnership capital a partner's interest in each item is determined based on the share of total partnership capital contributed by the partner the effect of a partner's accepting the out-of-pocket settlement is that the partner and respondent have agreed on the treatment of the partner's share of partnership items for federal tax purposes under sec_6226 and sec_6231 such partner is not a party to this partnership action and is not bound by our determinations however the partner is still a party to the partnership_agreement and retains his interest as partner in the partnership thus the allocations of partnership items must be computed by including the interests of all partners including any who have accepted the out-of-pocket settlement petitioner also contends that by the terms of the partnership_agreement the tax_matters_partner has the authority to accept the out-of-pocket settlement on behalf of individual partners that he has exercised such authority with respect to certain partners and that these partners are no longer parties to this action because we have held that the status of the partners with respect to these cases does not affect our jurisdiction to determine the allocation of the partnership items above we find no merit in this argument in the alternative petitioner argues that the proper interpretation of the agreement supports his contention that the partnership items should be allocated to a limited number of partners a settlement agreement between respondent and a tax_matters_partner related to the determination of partnership items for any partnership taxable_year is binding on the parties to the agreement with respect to the determination of partnership items for such taxable_year unless there is a showing of fraud malfeasance or misrepresentation of fact sec c a mistake of fact or law is not grounds for rescinding an agreement under section korff v commissioner tcmemo_1993_33 the proper meaning of the terms of an agreement is determined from language of the agreement and the circumstances surrounding its execution 52_tc_420 first petitioner asserts on brief that the tax_matters_partner believed that pursuant to the code provisions partners who settled on an individual basis should be excluded from allocations to be determined under the agreement because such partners are no longer parties to this action respondent argues that even assuming that the tax_matters_partner believed the calculations under the agreement would be made by applying its provisions only to the partners who are parties to this action such belief is a mistake of law and thus it does not preclude enforcement of the agreement assertions made in briefs do not constitute evidence rule b there is no evidence on the record to support petitioner's assertion as to the belief of the tax_matters_partner at the time the agreement was made further we agree with respondent that the tax matters partner's asserted belief is mistaken and whether the mistake is of law or fact it does not preclude enforcement of the agreement in the alternative petitioner argues that by its terms the agreement does not apply to partners who have settled with the respondent on an individual basis petitioner relies on the following language the primary purpose of this memorandum is to memorialize the bases we reached for settling all cases involving hoyt partnerships for the years through petitioner argues that the agreement therefore has no relevance for partners who are not parties to this action again we note that there is no evidence in the record concerning the extent to which respondent's calculations include partners who have accepted the out-of-pocket settlement in any event we find that the language of the agreement providing for the calculation of the allocations of partnership liabilities and other items to the partners is clear each section refers to the partners or all partners therefore we find that inclusion of all partners in the calculations is appropriate in the alternative petitioner argues that the terms of the partnership agreements control these allocations and respondent's calculations are inconsistent with the requirements of the partnership agreements petitioner contends that the provisions of the partnership agreements require that partnership items be reallocated in accordance with the partner's real interests in the partnership petitioner argues that the allocations of partnership items are to be made pursuant to the partnership agreements under sec_704 petitioner asserts that certain partners defaulted on the notes to ranches petitioner contends that under the terms of the partnership_agreement the interests of these partners have been terminated petitioner also contends that under the partnership_agreement the defaulting partners are to be treated as having never assumed these obligations and therefore they should not be allocated any share of the partnership liabilities under the agreement petitioner's contentions are not supported by the evidence in the record petitioner has not produced any evidence that any partners defaulted on the notes even if we were to find that partners defaulted on the notes the original partnership_agreement for shorthorn genetics engineering does not support petitioner's argument the partnership_agreement contains a look-back provision under which allocations of income losses and other items may be made to the partners' capital accounts at the end of the partnership's fifth year to adjust the prior allocations for this partnership these adjustments would not occur until sometime in after the taxable years at issue we do not read this provision to provide that the partners never assumed the liability or to provide for retroactive_allocations to prior years in addition the partnership_agreement does not provide that a limited_partner may be expelled for defaulting on partnership obligations much less that an expulsion would be retroactive to the beginning of the partnership moreover the settlement agreement expressly provides for the inclusion of partners who default on their note obligations to ranches inactive partners in the original allocations of the partnership debt the agreement is binding on the parties sec petitioner also makes the following secondary arguments various partners by their actions or inactions failed to abide by the provisions of the amended partnership_agreement therefore their interests have been terminated a large number of partners defaulted on the notes to ranches in and their cattle have been repossessed therefore these partners should not be allocated any partnership debt and certain partners terminated their interests in by letters alleging that the partnerships were terminated shortly after inception respondent objected to any evidence of these purported actions or inactions as irrelevant because they were subsequent to the taxable years at issue evidence is relevant if it tends to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence fed r evid petitioner proffered evidence of various livestock exhibitions sales and programs letter writing campaigns from through and a management agreement between shorthorn genetic engineering and w j hoyt sons management co ltd for years beginning with as well as termination of interest letters from partners written in petitioner has provided no explanation of the relevance of these documents to the taxable years at issue the evidence does not tend to show that any partners withdrew from or had their interests in any of the partnerships terminated during the taxable years at issue respondent's objection is sustained the only evidence in the record that any cattle were repossessed is petitioner's own general testimony that cattle were repossessed even if we believed that the cattle were repossessed by ranches the repossession occurred after the taxable years at issue and is not relevant to these cases to reflect the foregoing an appropriate order and decision will be entered in each case taxable adjusgment docket no partnership investment ordinary tax_credit income separately_stated partnership items year ending appendix shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd timeshare breeding service ltd timeshare breeding service ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix docket no partnership taxable_year ending investment ordinary separately_stated_tax credit income partnership items adjustments shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd dollar_figure dollar_figure big_number big_number big_number big_number shorthorn genetic engineering ltd big_number big_number timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd timeshare breeding service ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number shorthorn genetic engineering ltd big_number big_number shorthorn genetic engineering ltd big_number big_number shorthorn genetic engineering ltd big_number shorthorn genetic engineering ltd big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix docket no partnership timeshare breeding service no ltd timeshare breeding service no ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd shorthorn genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd durham genetic engineering ltd taxable adjustments year investment ending tax_credit income partnership items separately_stated ordinary dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number
